Citation Nr: 0214259	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  95-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1956 to March 
1960.  The appellant is the widow of the veteran. 

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging that she was denied 
due process in Board decisions dated October 2, 1996, and 
December 30, 1997.  

ORDER TO VACATE

On October 2, 1996, the Board denied the appellant's request 
to reopen a claim of entitlement to service connection for a 
low back disability for accrued benefit purposes on the basis 
of new and material evidence.  The Board determined that a 
January 1961 decision by the regional office (RO) that denied 
entitlement to service connection for a low back disability 
was final, and that the evidence received since January 1961 
was not both new and material.  

After the appellant's appeal was forwarded to the Board, she 
submitted a VA Form 21-22, Appointment of Veterans Service 
Organization As Claimant's Representative.  This form was 
received at the RO on September 26, 1996.  However, it was 
not forwarded to the Board prior to the October 2, 1996 
decision.  The appellant currently argues in her motion that 
this failure was in effect a denial of her right to 
representation, which in turn denied her right to due process 
of law.  Similarly, she argues that since the December 30, 
1997, Board decision was based in part on the findings of the 
October 2, 1996, decision, that this decision also denied her 
due process of law.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. 7104(a) (West 1991 & 
Supp. 2000); 38 C.F.R. 20.904 (2000). The Board finds that 
the failure to forward the September 1995 Appointment of 
Veterans Service Organization As Claimant's Representative to 
the Board constitutes denial of due process in the 
appellant's claim.  Accordingly, the October 2, 1996, and 
December 30, 1997, decisions of the Board that found the 
appellant had not submitted new and material evidence to 
reopen a claim for entitlement to service connection for a 
low back disability for accrued benefits purposes must be 
vacated, and a new decision will be entered as if these 
decisions by the Board had never been issued.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

